Citation Nr: 1737246	
Decision Date: 09/06/17    Archive Date: 09/19/17

DOCKET NO.  15-34 911	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1. Entitlement to service connection for basal cell carcinoma, to include as due to herbicide exposure.

2. Entitlement to service connection for squamous cell carcinoma, to include as due to herbicide exposure.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

J. Tunis, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1965 to July 1972.

This case is before the Board of Veterans' Appeals (Board) on appeal from a May 2015 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Jackson, Mississippi. Jurisdiction of this matter has been transferred to the RO in St. Petersburg, Florida.

A Travel Board hearing was held before the undersigned in April 2017. A transcript of said hearing has been associated with the record. 

The Board has reviewed both the Veterans Benefits Management System (VBMS) and the "Virtual VA" files. The appeal was processed using the VBMS paperless claims processing system. Accordingly, any future consideration of the Veteran's appeal should take into consideration the existence of this electronic record. 

A motion to advance this appeal on the Board's docket has been raised by the Board's Acting Vice Chairman. The undersigned is granting the motion and advancing the appeal on the docket based upon advanced age. 38 C.F.R. § 20.900(c) (2016) ("advanced age" is defined as 75 or more years of age).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.





REMAND

The Veteran asserts that his basal cell carcinoma and squamous cell carcinoma are related to his service, to include herbicide exposure. The Veteran's DD-214 indicates service in Vietnam. At the April 2017 Travel Board hearing, the Veteran explained that he was constantly exposed to Agent Orange in Vietnam, noting that "there wasn't, probably wasn't a day went by that they didn't fly over and spray us with it too." The Veteran further testified that during service he loaded and unloaded vehicles and helicopters, and resupplied the field units. 

At the April 2017 Travel Board hearing, the Veteran testified that he has had a rash behind both ears since service, and that it could come and go on various other parts of his body during service. The Veteran testified that he was treated with salve during service.

The Veteran's service treatment records include a history of skin disease reported at separation in June 1972. No other indication of a skin disability or treatment is noted in-service.

The Board notes that in an April 2004 rating decision, the RO denied the Veteran's claim for a rash. The Board notes that the U.S. Court of Appeals for the Federal Circuit, in Boggs v. Peake, 520 F. 3d 1330 (Fed. Cir. 2008), held that a claim for one diagnosed disease or injury cannot be prejudiced by the result in a prior claim for a different diagnosed disease or injury. Rather, the two claims must be considered independently. See Ephraim v. Brown, 82 F. 3d 399 (Fed. Cir. 1996).

VA treatment records show that the Veteran was diagnosed with basal cell carcinoma of the left neck and right ear in 2014. VA treatment records also show findings suspicious for a squamous cell carcinoma in 2014, however, such diagnosis was not confirmed based on biopsy results.

A VA medical opinion was furnished in June 2015. The examiner noted a review of the Veteran's claims file, and opined that the Veteran's diagnosis of a basal cell cancer and alleged squamous cell cancer are less likely than not (less than 50 percent) incurred in or caused by service, including herbicide exposure and/or the history of skin disease reported at separation. The examiner supported his opinion with rationale that included "[t]he lack of support from the medical literature demonstrating a relationship between herbicide exposure and squamous cell cancers," and included various risk factors, to include sun exposure. Thus, the examiner opined that "it is more likely that other risk factors mentioned above resulted in the development of the squamous cell cancer . . . ."

Upon examination, the examiner is reminded that the laws and regulations pertaining to Agent Orange exposure provide for a presumption of service connection due to exposure to herbicide agents for veterans who have any of several listed diseases, and served on active duty in Vietnam during the Vietnam Era. 38 U.S.C.A. § 1116 (West 2014); 38 C.F.R. §§ 3.307 (a)(6), 3.309(e) (2016). However, if the claimed disease is not one of the presumptive diseases listed in 38 C.F.R. § 3.309 (e), but exposure to a herbicide is presumed or proven by the evidence, the veteran may establish service connection for the disease by (1) showing that the disease actually occurred in service; or (2) by submitting medical evidence of a nexus between the disease and his exposure to herbicides during military service (or another incident of service). See Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994) (which holds that a claimant is not precluded from establishing service connection for a disease with proof of direct causation). Although the Combee decision pertained to radiation claims, the same rationale applies to claims based on herbicide exposure. See also McCartt v. West, 12 Vet. App. 164, 167 (1999) (providing that the provisions set forth in Combee are equally applicable in cases involving claimed Agent Orange exposure). 

Thus, under Combee, VA must not only determine whether a veteran had a disability recognized by VA as being etiologically related to exposure to ionizing radiation and/ or herbicide exposure, but must also determine whether the disability was otherwise the result of active service. In other words, the fact that the requirements of a presumption regulation are not met does not in and of itself preclude a claimant from establishing service connection by way of proof of actual direct causation.

In this case, in April 2017 and July 2016, the Veteran provided Internet medical research that indicate a correlation between Agent Orange and skin cancers. Upon remand, the VA examiner is directed to address such Internet research, and if necessary, reconcile any contradictory opinions with such research provided.

Moreover, the Board remands this matter for a VA examination and opinion to address the nature and etiology of the Veteran's skin cancer(s) disabilities. As noted in the June 2015 VA opinion, several other factors may contribute to the cause of basal cell and squamous carcinomas, to include sun exposure. In this case, the Veteran has not been examined in-person by a VA examiner, and therefore, it remains unclear whether the Veteran's current skin cancer(s) are etiologically related to the Veteran's service, to include Agent Orange exposure and other factors, such as sun exposure. Thus, given the lack of sufficient medical evidence to make a decision on this matter, the Board remands this for a VA examination. See Colvin, 1 Vet. App. 171 (stating that VA adjudicators are not permitted to substitute their own judgment on a medical matter).

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. Obtain any outstanding private and/or VA treatment records. Should they exist, associated such with the Veteran's electronic claims file.

2. Thereafter, schedule the Veteran for a VA examination with a medical professional of sufficient expertise to determine the nature and etiology of the Veteran's basal cell and squamous cell carcinomas.

The electronic claims file must be reviewed by the examiner, and a notation of such review must be included in the examination report.

The examiner should obtain a complete history from the Veteran. The Veteran contends that his disabilities are the result of his service, to include his exposure to Agent Orange in service. See April 2017 Travel Board hearing transcript. 

The Board directs the VA examiners' attention to the Veteran's service treatment record, which includes a reported history of skin disease reported at separation in June 1972. 

After reviewing the claims file and examining the Veteran, the examiner should opine as to the following questions:

(a) Whether it is at least as likely as not (a fifty percent probability or greater) that the Veteran's basal cell carcinoma is related to his active duty service, to include his exposure to Agent Orange and other relevant in-service factors, to include any asserted sun exposure in service? 

(b) Whether it is at least as likely as not (a fifty percent probability or greater) that the Veteran's squamous cell carcinoma is related to his active duty service, to include his exposure to Agent Orange and other relevant in-service factors, to include any asserted sun exposure in service? 

The examiner is directed to discuss the evidence of record and the Veteran's April 2017 and July 2016 submitted Internet research, which asserts a link between his skin cancers and exposure to herbicides. The examiner is to reconcile any conflicting opinions with the medical research provided. See April 2017 Medical Treatment Record (which includes "Report to Secretary of the VA," "JBC Report 03-15-2015)," and "US Medical Report April 2014"); See July 2016 Correspondence ("Agent Orange Exposure Appears to Double Risk of Invasive Skin Cancer").

In rendering the requested opinions, the examiner should acknowledge the Veteran's assertions. The examiner should view the Veteran as a reliable historian as to his service and his report of his activities in service. See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); See April 2017 Travel Board hearing transcript.

A detailed rationale for the opinions must be provided. The examiners are reminded that the term "as likely as not" does not mean "within the realm of medical possibility," but rather that the evidence of record is so evenly divided that, in the examiner's expert opinion, it is as medically sound to find in favor of the proposition as against it.

If an examiner is unable to offer the requested opinions, it is essential that the examiner offer a rationale for the conclusion that an opinion could not be provided without resort to speculation, together with a statement as to whether there is additional evidence that could enable an opinion to be provided, or whether the inability to provide the opinion is based on the limits of medical knowledge. See Jones, 23 Vet. App. at 382.

3. After ensuring compliance with the instructions above, and after conducting any additional development deemed necessary, readjudicate the issues on appeal. If the claim remains denied, provide the Veteran and his representative with a Supplemental Statement of the Case (SSOC) and allow an appropriate time for response before the case is returned to the Board for further appellate action, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




